Citation Nr: 0730203	
Decision Date: 09/25/07    Archive Date: 10/01/07

DOCKET NO.  02-13 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
type II.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to rating in excess of 10 percent prior to 
July 11, 2000, and to a rating in excess of 40 percent 
thereafter, for chronic lumbar strain.

4.  Entitlement to an effective date prior to July 11, 2000, 
for the grant of a 40 percent evaluation for chronic lumbar 
strain.

5.  Entitlement to an increased evaluation for history of 
cervical strain with compression of C5-C6, degenerative joint 
disease, currently evaluated as 10 percent disabling.

6.  Entitlement to Dependents' Educational Assistance 
benefits.



REPRESENTATION

Appellant represented by:	Robert P. Walsh, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

The veteran and spouse


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from February 1970 to 
December 1972 and from September 1974 to November 1991.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from March 2002 and September 2003 rating decisions 
of the Detroit, Michigan, Department of Veterans Affairs (VA) 
Regional Office (RO).  In the March 2002 rating decision, the 
RO did the following: (1) denied service connection for PTSD; 
(2) granted a 40 percent evaluation for chronic lumbar 
strain, effective, July 11, 2000; (3) continued the 10 
percent evaluation for history of cervical strain with 
compression of C5-C6, degenerative joint disease and (4) 
denied entitlement to dependents' educational assistance 
benefits.  In the September 2003 rating decision, the RO 
denied service connection for diabetes mellitus, type II, and 
denied reopening the claim for service connection for 
bilateral hearing loss disability.

In August 2004, the veteran and his spouse testified at a 
personal hearing before the undersigned Veterans Law Judge.  
A transcript of that hearing has been associated with the 
claims file.

In a decision dated in July 2005, the Board denied the 
veteran's claims for service connection for diabetes mellitus 
and hearing loss, and denied the veteran's claim for an 
effective date prior to July 11, 2000 for the grant of a 40 
percent evaluation for chronic lumbar strain.  The July 2005 
decision remanded the veteran's other claims.  The veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).  In February 2007, the 
Court issued an order which granted a February 2007 joint 
motion of the parties for partial remand of the Board's July 
2005 decision.  The joint motion vacated and remanded the 
Board denials of the veteran's claim for service connection 
for diabetes, and his claim for an effective date prior to 
July 11, 2000 for the grant of a 40 percent evaluation for 
chronic lumbar strain.  The appeal regarding the hearing loss 
claim was dismissed by the Court.  A copy of the motion and 
the Court's Order have been incorporated into the claims 
folder.  

Based on the instructions of the February 2007 joint motion, 
the veteran's claim for an increased rating for his chronic 
lumbar strain disability has been recharacterized as 
entitlement to rating in excess of 10 percent prior to July 
11, 2000, and to a rating in excess of 40 percent thereafter.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The joint motion states that the medical records of the 
private physician who wrote an October 2003 statement 
indicating that the veteran has diabetes mellitus, must be 
discussed.  The Board notes that no attempt has been made to 
obtain these pertinent medical records and that such records 
should be requested from the private physician.  The Board 
further notes that there is conflicting information as to 
whether or not the veteran currently has diabetes mellitus.  
The veteran should be provided a VA medical examination to 
determine if he currently has diabetes mellitus.  

The July 2005 Board decision remanded the veteran's claim for 
service connection for PTSD in order that an attempt to 
verify the veteran's claimed in-service stressor could be 
made.  The July 2005 decision also remanded the veteran's 
claims for an increased rating for a lumbar spine disability 
and his claim for an increased rating for a cervical spine 
disability in order that the veteran could be provided a VA 
orthopedic examination to determine the current severity of 
these disabilities.  The record does not indicate that 
verification of the veteran's claimed stressor has been made, 
or that the veteran has been afforded a new VA orthopedic 
examination.  These actions must be accomplished prior to 
Board review of these claims.

The veteran's claim for an effective date prior to July 11, 
2000 for the grant of a 40 percent rating for chronic lumbar 
strain is inextricably intertwined with the veteran's claim 
for an increased rating for chronic lumbar strain prior to 
July 11, 2000.  Accordingly, the veteran's effective date 
claim must be remanded to the RO for consideration of the 
increased rating claim prior to review by the Board.

The claim for entitlement to Dependents' Educational 
Assistance will be held in abeyance due to remanding of the 
claims for increased ratings.

Accordingly, the case is REMANDED for the following action:

1.  With respect to the claims for 
increased evaluations and the claim for 
entitlement to Dependents' Educational 
Assistance, send an appropriate letter to 
the veteran to ensure compliance with all 
notice and assistance requirements set 
forth in the VCAA and its implementing 
regulations. This letter should advise the 
veteran of the evidence necessary to 
substantiate his claims, as well as what 
evidence he is to provide and what 
evidence VA will attempt to obtain. In the 
letter, the veteran should also be told to 
provide any evidence in his possession 
that pertains to his claims.

2.  After obtaining the necessary 
authorization from the veteran, contact 
William L. Phillips, D. O., 1700 Oak 
Avenue, Suite 400, Muskegon, MI, 49442, 
and request copies of all of his medical 
records related to treatment of the 
veteran for diabetes mellitus.

3.  Contact the United States Army and 
Joint Services Records Research Center 
(JSRRC) and ask them to provide any 
available information which might 
corroborate the veteran's alleged in-
service stressor.  His units of assignment 
as reflected on his DA 20 should be 
provided.  He claims the following 
stressor: In May 1972, he stated he heard 
a crash and saw thick black smoke and that 
all the soldiers aboard this flight died, 
including a friend of his.

4.  Schedule the veteran for an 
appropriate VA examination for the purpose 
of determining whether he has diabetes 
mellitus.  In addressing this question, 
all indicated tests should be performed 
and all findings should be reported in 
detail.  In determining whether the 
veteran has diabetes, the examiner should 
also comment on the glucose test findings 
which are of record, to specifically 
include the April 2002 glucose test.  

5.  Make arrangements with the appropriate 
VA medical facility for the veteran to be 
afforded an orthopedic examination, and, 
if necessary, a neurological examination 
to show the current severity of his 
service-connected cervical and lumbar 
spine disorders.  All indicated tests, 
including range of motion studies and x-
rays, should be performed and all findings 
must be reported in detail.  Send the 
claims folder to the examiner for review.  
Ask the examiner to address the following:

A.  List all manifestations of the 
veteran's service-connected cervical 
strain and lumbosacral strain.  The 
orthopedic examiner should report range of 
motion of the spine in degrees.  The 
orthopedic examiner should express an 
opinion as to the severity of any 
orthopedic manifestations (i.e. decreased 
range of motion) of the veteran's cervical 
spine and lumbar spine disorders.  The 
orthopedic examiner should fully describe 
any pain, weakened movement, excess 
fatigability, and incoordination present 
in the cervical spine and the lumbar 
spine.  If feasible, these determinations, 
if applicable, should be expressed in 
terms of the degree of additional range of 
motion loss due to any pain, weakened 
movement, excess fatigability, or 
incoordination.  If the examiner feels 
that such determinations are not feasible, 
this should be stated in the examination 
report together with the reasons why it 
was not feasible.  The examiner should 
also provide an opinion as to whether pain 
could significantly limit functional 
ability during flare-ups or when the 
cervical spine or lumbar spine is used 
repeatedly over a period of time.  This 
determination should, if feasible, be 
portrayed in terms of the degree of 
additional range of motion loss due to 
pain on use or during flare-ups.  If the 
examiner feels that such determinations 
are not feasible, this should be stated 
for the record together with the reasons 
why it was not feasible.

B.  State whether the veteran has 
intervertebral disc disease is due to the 
service-connected lumbosacral strain.  If 
he does, the examiner should address the 
following: 

1.  Specifically list all orthopedic 
and neurologic signs and symptoms which 
are due to the veteran's disc disease.

2.  State whether each neurological and 
orthopedic sign and/or symptom found 
are constant or near constant.

3.  Describe the severity of each 
neurological and orthopedic sign and 
symptom.

4.  State whether the medical evidence 
shows that the veteran has 
incapacitating episodes (i.e., a period 
of acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a 
physician). If so, what is the total 
duration of such incapacitating 
episodes during the past 12 months?

6.  After the above actions have been 
accomplished, the RO should re-adjudicate 
the veteran's claims.  If any benefit 
sought on appeal is not granted to the 
veteran's satisfaction, or if a timely 
notice of disagreement is received with 
respect to any other matter, the RO should 
issue a supplemental statement of the case 
for all issues in appellate status and 
inform the veteran of any issue with 
respect to which further action is required 
to perfect an appeal.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



